Exhibit 10(c)

 

 

 

Grant of Stock Options - Exhibit A       Union Pacific Corporation & Option
Agreement       ID: 13-2626465       Union Pacific Corporation       1400
Douglas Street       Omaha, NE 68179

 

 

FIRST_NAME LAST_NAME       Option Number:    OPTION_NUMBER ADDRESS_LINE_1      
Plan:    EQUITY_PLAN CITY-, STATE ZIPCODE       ID:    EMPLOYEE_ID

 

 

Effective February 2, 2012, you have been granted a Non-Qualified Stock Option
to buy X,XXX shares of Union Pacific Corporation (the Company) stock at $XXXX
per share. The option price is the closing price of Union Pacific Corporation
common stock on the date of grant as recorded by The Wall Street Journal.

Shares in each period will become fully vested on the date shown.

 

Shares   Full Vest    Expiration  X,XXX   2/2/2013   2/2/2022 X,XXX   2/2/2014  
2/2/2022 X,XXX   2/2/2015   2/2/2022

We would like to call your attention to confidentiality and non-compete
provisions in the Agreement and recommend that you review the terms and
conditions of these provisions as fully set forth in the Agreement. Please note
that failure to comply with these provisions will result in the forfeiture of
the award or will require that any value received from the vesting of this award
be returned to the Company. In addition, once you accept the terms of the
Agreement, these provisions will be binding on you whether or not the award
vests.

 

 

By accepting this award, you acknowledge that you are bound by all of the terms
of the Union Pacific Corporation 2004 Stock Incentive Plan and the Agreement
delivered herewith, each of which is incorporated by reference in this Exhibit
A.

 

 

 

1



--------------------------------------------------------------------------------

EXECUTIVE NON-QUALIFIED STOCK OPTION AGREEMENT

Dated: 2/2/2012

This Agreement (the “Agreement”) will confirm a grant to you of a non-qualified
stock option (“NQ”) as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company (the “Plan”), a
copy of which is included in this grant package on this website and made a part
hereof.

OPTION

1. GRANT OF OPTION. The Company hereby grants to you an NQ to purchase all or
any part of the number of shares of Common Stock of the Company, par value $2.50
per share (“Common Stock”), as shown on Exhibit A of this Agreement, on the
terms and conditions as set forth herein and in the Plan.

2. OPTION PRICE. The price at which the option shares may be purchased under the
NQ (the “Option Price”) is shown on Exhibit A of this Agreement, said price
having been determined in accordance with the procedures established by a
committee of the Board of Directors pursuant to the provisions of Section 6(a)
of the Plan.

3. DURATION AND EXERCISE OF THE OPTION. The NQ shall be exercisable upon the
terms and conditions of the Plan, as supplemented by this Agreement and not
otherwise.

Except as otherwise provided in the Plan, the NQ may be exercised, at any time
and from time to time, but only during the period beginning on February 2, 2013,
for one third of the total number of shares as shown on Exhibit A of this
Agreement, on February 2, 2014, for an additional one third of the total number
of shares as shown on Exhibit A of this Agreement, and on February 2, 2015, for
an additional one third of the total number of shares as shown on Exhibit A of
this Agreement and ending on February 2, 2022. The NQ must be exercised in
portions of 100 shares, or any integral multiple thereof, except to complete the
exercise of the NQ.

The NQ is also subject to forfeiture or certain time limits for exercise in the
event of your termination of employment or death, as provided in Section 6(g) of
the Plan and the following sentence. Section 6(g) of the Plan with respect to
the forfeiture of the shares of the NQ that have not vested prior to retirement
shall not be applicable, and instead, in the event you remain continuously
employed with the Company or a Subsidiary until September 30, 2012, and retire
at or after attaining age 62 with 10 years of service under the provisions of
the Company’s or a Subsidiary’s pension plan,

 

2



--------------------------------------------------------------------------------

you shall be able to exercise the NQ in accordance with and at the times
described in the previous paragraph of this Section 3, notwithstanding your
separation from service with the Company or a Subsidiary, for a period of five
(5) years following your separation from service.

Notwithstanding any other provision of this Agreement, no NQ may be exercised
subsequent to February 2, 2022. If this expiration date or any other expiration
date described herein falls on a weekend or any other day on which the New York
Stock Exchange is not open, you may not exercise your NQ after 3:45 p.m. New
York time on the last New York Stock Exchange trading day prior to the
expiration date.

4. METHOD OF EXERCISE. The NQ may be exercised, during your lifetime, only by
you. Exercise of the NQ shall be by appropriate notice accompanied by valid
payment in the form of (a) a check; (b) an attestation form confirming your
current ownership of whole shares of Company Common Stock equal in value to the
Option Price; and/or (c) an authorization to sell shares equal in value to the
Option Price. Notices and authorizations shall be delivered and all checks shall
be payable to the Company’s third party stock plan administrator for the
Company, or as otherwise directed by the Company. Shares of Common Stock will be
issued as soon as practicable. You will have the rights of a shareholder only
after shares of Common Stock have been issued to you following exercise of the
NQ. For administrative or other reasons, including, but not limited to the
Company’s determination that the exercisability of the NQ would violate any
federal, state or other applicable laws, the Company may from time to time
suspend the ability of employees to exercise an NQ for limited periods of time,
which suspensions shall not change the period in which the NQ is exercisable.

5. APPLICABILITY OF THE PLAN. This Agreement and the NQ granted hereunder are
subject to all of the terms and conditions of the Plan, as the same may be
amended in accordance with Section 20 thereof, except as otherwise provided in
this Agreement, and may not be assigned or transferred, except by will or the
laws of descent and distribution in the case of your death, as provided in
paragraph (f) of Section 6 of the Plan.

6. WITHHOLDING TAXES. Upon exercise of the NQ, you must arrange for the payment
to the Company (through the Company’s third party stock plan administrator, if
applicable) of all applicable withholding taxes resulting from such exercise
promptly after notification of the amount thereof. You may elect to have shares
withheld to pay withholding taxes, but only at the statutory minimum rate, if a
proper election is made to pay withholding taxes in this manner.

 

3



--------------------------------------------------------------------------------

PROTECTION OF CONFIDENTIALITY

7. CONFIDENTIAL INFORMATION; TRADE SECRETS. By electronically accepting this
Agreement, you acknowledge that the Company regards certain information relating
to its business and operations as confidential. This includes all confidential
or proprietary information concerning the assets, business or affairs of the
Company or any Subsidiary or any customers thereof (“Confidential Information”).
Your electronic acceptance also acknowledges that the Company has certain
information that derives economic value from not being known to the general
public or to others who could obtain economic value from its disclosure or use,
which the Company takes reasonable efforts to protect the secrecy of (“Trade
Secrets”).

8. TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS. By electronically
accepting this Agreement, you acknowledge that you developed or have had and
will in the future continue to have access to one or more of the following types
of Confidential Information or Trade Secrets: information about rates or costs;
customer or supplier agreements and negotiations; business opportunities;
scheduling and delivery methods; business and marketing plans; financial
information or plans; communications within the attorney-client privilege or
other privileges; operating procedures and methods; construction methods and
plans; proprietary computer systems design, programming or software; strategic
plans; succession plans; proprietary company training programs; employee
performance, compensation or benefits; negotiations or strategies relating to
collective bargaining agreements and/or labor disputes; and internal or external
claims or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials. By electronically accepting
this Agreement, you agree that any unauthorized disclosures by you to any third
party of such Confidential Information or Trade Secrets would constitute gross
misconduct within the meaning of the Plan.

9. AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION. By electronically accepting
this Agreement, you agree that you will not, unless you receive prior written
consent from the Company’s Senior Vice President, Human Resources & Secretary or
such other person designated by the Company (hereinafter collectively referred
to as the “Sr. VP-HR & S”), or unless ordered by a court or government agency,
(i) divulge, use, furnish or disclose to any subsequent employer or any other
person, whether or not a competitor of the Company, any Confidential Information
or Trade Secrets, or (ii) retain or take with you when you leave the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

 

4



--------------------------------------------------------------------------------

10. PRIOR NOTICE OF EMPLOYMENT, ETC. (i) By electronically accepting this
Agreement, you acknowledge that if you become an employee, contractor, or
consultant for any other person or entity engaged in the Business of the Company
as defined in Paragraph 12, this would create a substantial risk that you would,
intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other railroad
to the detriment of the Company. You further acknowledge that such disclosures
would be particularly damaging if made shortly after you leave the Company.
Therefore, by electronically accepting this Agreement, you agree that for a
period of one-year after you leave the Company, before accepting any employment
or affiliation with another railroad you will give written notice to the Sr.
VP-HR & S of your intention to accept such employment or affiliation. You also
agree to confer in good faith with the Sr. VP-HR & S concerning whether your
proposed employment or affiliation could reasonably be expected to be performed
without improper disclosure of Confidential Information or Trade Secrets.
(ii) If the Sr. VP-HR & S and you are unable to reach agreement on this issue,
you agree to submit this issue to arbitration, to be conducted under the rules
of the American Arbitration Association, for final resolution. You also agree
that you will not begin to work for another person or entity engaged in the
Business of the Company as defined in Paragraph 12, until the Sr. VP-HR & S or
an arbitrator has determined that such employment could reasonably be expected
to be performed without improper disclosure of the Company’s Confidential
Information or Trade Secrets.

11. FAILURE TO COMPLY. By electronically accepting this Agreement, you agree
that, if you fail to comply with any of the promises that you made in Section 9
or 10 above, (a) the NQ, to the extent then unexercised, whether vested or
unvested, will be immediately forfeited and cancelled and (b) you will be
required to immediately deliver to the Company an amount (in cash or in shares
of Common Stock) equal to the market value (on the date of exercise) of any
shares of Common Stock acquired on exercise of the NQ less the exercise price
paid for such shares to the extent such shares were acquired by you upon
exercise of the NQ at any time from 180 days prior to the earlier of (i) the
date when you leave the Company or (ii) the date you fail to comply with any
such promise that you made in Section 9 or 10, to 180 days after the date when
the Company learns that you have not complied with any such promise. You agree
that you will deliver such amount (either in cash or in shares of Common Stock)
to the Company on such terms and conditions as may be required by the Company.
You further agree that the Company will be entitled to enforce this repayment
obligation by all legal means available, including, without limitation, to set
off the market value of

 

5



--------------------------------------------------------------------------------

any such shares of Common Stock against any amount that might be owed to you by
the Company. You acknowledge that the Company would not have awarded you the
shares of Common Stock granted to you under this Agreement absent your agreement
to be bound by the promises made in Section 9 and 10 above.

NO DIRECT COMPETITION

12. NON-SOLICITATION OF CUSTOMERS; NON-COMPETITION. By electronically accepting
this Agreement, you agree that for a period of one year following your departure
from the Company, you will not (directly or in association with others) call on
or solicit any of the Company’s customers with whom you had personal contact
while you were employed by the Company, for the purpose of providing the
customers with goods and/or services similar in nature to those provided by the
Company in its Business as defined below. You further agree that for the same
time period, you will not, directly or indirectly, engage in any activity which
is the same as or competitive with the Business (as defined below) including,
without limitation, engagement as an officer, director, proprietor, employee,
partner, investor (other than as a holder of less than 2% of the outstanding
capital stock of a publicly traded corporation), guarantor, consultant, advisor,
agent, sales representative or other participant, in any market in which the
Company conducts its Business. For purposes of this Agreement, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by way of example but not limitation,
marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates. This Section 12 is not intended to prevent you from engaging
in any activity that is not the same as or competitive with the Business. You
acknowledge that the Company would not have awarded you the shares of Common
Stock granted to you under this Agreement absent your agreement to be bound by
the promises made in this Section 12.

13. ACKNOWLEDGMENT; INJUNCTIVE RELIEF. By electronically accepting this
Agreement, you acknowledge that you have carefully read and considered all the
terms and conditions of this Agreement, including the restraints imposed upon
you pursuant to Sections 9, 10 and 12. You also agree that each of the
restraints contained herein is necessary for the protection of the goodwill,
Confidential Information, Trade Secrets and other legitimate interests of the
Company; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent you from

 

6



--------------------------------------------------------------------------------

obtaining other suitable employment during the period in which you are bound by
such restraints. You further acknowledge that, were you to breach any of the
covenants contained in Sections 9, 10 and 12, the damage to the Company would be
irreparable. You therefore agree that the Company, in addition to any other
remedies available to it, including, without limitation, the remedies set forth
in Sections 11 and 14, shall be entitled to injunctive relief against your
breach or threaten breach of said covenants. You and the Company further agree
that, in the event that any provision of Sections 9, 10 and 12 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

14. VIOLATION OF PROMISES. By electronically accepting this Agreement, you agree
that, if you violate any of the promises that you made in Section 12 above,
(a) the NQ, to the extent then unexercised, whether vested or unvested, will be
immediately forfeited and cancelled and (b) you will be required to immediately
deliver to the Company an amount (in cash or in shares of Common Stock) equal to
the market value (on the date of exercise) of any shares of Common Stock
acquired on exercise of the NQ less the exercise price paid for such shares to
the extent such shares were acquired by you upon exercise of the NQ at any time
from 180 days prior to the date when you leave the Company to 180 days after the
date when the Company learns that you have not complied with any such promise.
You agree that you will deliver such amount (either in cash or in shares of
Common Stock) to the Company on such terms and conditions as may be required by
the Company. You further agree that the Company will be entitled to enforce this
repayment obligation by all legal means available, including, without
limitation, to set off the market value of any such shares of Common Stock
against any amount that might be owed to you by the Company.

GENERAL

15. ARBITRATION. By electronically accepting this Agreement, you agree and the
Company agrees that any controversy, claim, or dispute arising out of or
relating to this Agreement or the breach of any of these terms and conditions,
or arising out of or relating to your employment relationship with the Company
or any of its affiliates, or the termination of such relationship, shall be
resolved by binding arbitration before a neutral arbitrator under the rules set
forth in the Federal Arbitration Act, except for claims by the Company relating
to your breach of any of the employee covenants set forth in Paragraphs 7, 8, 9,
10 or 12 above. By way of example only, claims subject to this agreement to
arbitrate include claims litigated under federal, state and local statutory or

 

7



--------------------------------------------------------------------------------

common law, such as the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, including the Civil Rights Act of 1994,
the Americans with Disabilities Act, the law of contract and the law of tort.
You and the Company agree that such claims may be brought in an appropriate
administrative forum, but at the point at which you or the Company seek a
judicial forum to resolve the matter, this agreement for binding arbitration
becomes effective, and you and the Company hereby knowingly and voluntarily
waive any right to have any such dispute tried and adjudicated by a judge or
jury. The foregoing not to the contrary, the Company may seek to enforce the
employee covenants set forth in Paragraphs 7, 8, 9, 10 or 12 above, in any court
of competent jurisdiction.

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of this Agreement or your employment relationship with
the Company or any of its affiliates. You and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you,
the Company or any of its affiliates had the mater been heard in court. All
expenses of the arbitration, including the required travel and other expenses of
the arbitrator and any witnesses, and the costs relating to any proof produced
at the direction of the arbitrator, shall be borne equally by you and the
Company unless otherwise mutually agreed or unless the arbitrator directs
otherwise in the award. The arbitrator’s compensation shall be borne equally by
you and the Company unless otherwise mutually agreed or unless the law provides
otherwise.

16. SEVERABILITY. If any provision of this Agreement is, becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of the Agreement shall remain in force and effect.

17. CHOICE OF LAW; JURISDICTION. All questions pertaining to the construction,
regulation, validity, and effect of this Agreement shall be determined in
accordance with the laws of the State of Utah, without regard to the conflict of
laws doctrine. The Company and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in the county of
Salt Lake City within the State of Utah for resolution of any and all claims,
causes of action or disputes arising out of or related to this Agreement.
Sections 10(ii) and 12 shall not apply to employees who are subject to
California law.

 

8



--------------------------------------------------------------------------------

18. EMPLOYMENT AT WILL. In accordance with Section 22(a) of the Plan, this
Agreement shall not be construed to confer upon any person any right to be
continued in the employ of the Company or a Subsidiary.

19. DEFINED TERMS. For purposes of this Agreement, capitalized terms shall have
the meanings specified in the Plan, unless a different meaning is provided in
this Agreement or a different meaning is plainly required by the context.

20. AMENDMENTS. The Plan and this Agreement may be amended or altered by the
Committee or the Company’s Board of Directors to the extent provided in the
Plan.

 

 

To confirm acceptance of the foregoing, kindly enter your password and click the
“Accept” button.

 

9